HANGER ORTHOPEDIC GROUP, INC.


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


EFFECTIVE DATE: JANUARY 1, 2004

        HANGER ORTHOPEDIC GROUP, INC., a Delaware corporation (the “Company”),
together with its subsidiaries and affiliates (collectively referred to herein
as the “Employer”), hereby establishes the Hanger Orthopedic Group, Inc.
Supplemental Executive Retirement Plan (the “Plan”), as of the Effective Date,
as follows:

    1.       Purpose. The purpose of the Plan is to promote the best interests
of the Company and Company stockholders by attracting and retaining key
management employees having a strong interest in the success of the Company and
its subsidiaries and affiliates and encouraging their service, loyalty and good
counsel.

    2.       Definitions. The following terms have the following meanings unless
the context clearly indicates otherwise:

        (a)        “Accrued Benefit” means the annual benefit amount calculated
pursuant to Section 5.

        (b)        “Applicable Interest Rate” means one hundred twenty percent
(120%) of the applicable federal long-term rate rounded to the nearest
two-tenths of one percent, compounded annually, in effect under Code Section
1274 for the month for which the determination is made.

        (c)        “Base Salary” means the annual base salary paid by the
Employers to an employee during a calendar year, prior to giving effect to any
salary reduction agreement to which Code Sections 125, 132(f), or 402(a)(8)
applies or any voluntary deferred compensation election, but not including any
other kind of extra or additional compensation. If the rate of Base Salary
changes during a calendar year the higher rate shall be annualized to determine
Base Salary for the year.

        (d)        “Beneficiary” means the person or entity designated by a
Participant to be his or her beneficiary for purposes of receiving benefits
under the Plan in the event the Participant dies before receiving payment in
full of the Participant’s vested Accrued Benefit. A designation of Beneficiary
shall be valid and in effect only if a properly executed designation, in such
form as the Committee prescribes for this purpose, is filed and received by the
Committee before the death of the Participant. If a Participant designates his
or her Spouse as a Beneficiary, such Beneficiary designation automatically shall
become null and void on the date of the Participant’s divorce or legal
separation from such Spouse. If a valid Beneficiary designation is not in effect
at the time of the Participant’s death, the estate of the Participant is deemed
to be the sole Beneficiary. If the Committee is uncertain as to the identity of
the Participant’s Beneficiary, the Committee may deem the estate of the
Participant to be the sole Beneficiary. A legal minor shall not qualify as a
Beneficiary under the Plan.

-1-

--------------------------------------------------------------------------------

        (e)        “Board” means the Board of Directors of Hanger Orthopedic
Group, Inc.

        (f)        “Change in Control Event” means any one of the following:

          (i)        a person, as defined in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (other than the Participant or a group including
the Participant), either (A) acquires twenty percent (20%) or more of the
combined voting power of the outstanding securities of the Company having the
right to vote in elections of directors and such acquisition shall not have been
approved within sixty (60) days following such acquisition by a majority of the
Continuing Directors (as hereinafter defined) then in office, or (B) acquires
fifty percent (50%) or more of the combined voting power of the outstanding
securities of the Company having a right to vote in elections of directors; or


          (ii)        Continuing Directors shall for any reason cease to
constitute a majority of the Board of Directors of the Company; or


          (iii)        the Company disposes of all or substantially all of the
business of the Company to a party or parties other than a subsidiary or other
affiliate of the Company pursuant to a partial or complete liquidation of the
Company, sale of assets (including stock of a subsidiary of the Company) or
otherwise; or


          (iv)        the Board of Directors approves the Company’s
consolidation or merger with or into any other person (other than a wholly-owned
subsidiary of the Company), or any other person’s consolidation or merger with
or into the Company, which results in all or part of the outstanding shares of
common stock of the Company being changed in any way or converted into or
exchanged for stock or other securities or cash or any other property.


        (g)        “Code” means the Internal Revenue Code of 1986, as it may be
amended from time to time and as interpreted by regulations and rulings issued
pursuant to the Code. Any references to a specific provision shall be deemed to
include references to any successor Code provision.

        (h)        “Committee” means the Compensation Committee of the Board.
The Vice President of Human Resources shall provide routine administration of
the Plan.

        (i)        “Company” means Hanger Orthopedic Group, Inc., or any
successor.

        (j)        “Continuing Director” means a member of the Board who either
was a member of the Board on the date hereof or who subsequently became a
Director of the Company and whose election, or nomination for election, was
approved by a vote of at least two-thirds (2/3) of the Continuing Directors then
in office.

        (k)        “Effective Date” means January 1, 2004.

-2-

--------------------------------------------------------------------------------

        (l)        “Final Average Salary” means a Participant’s average Base
Salary for the three (3) calendar years during which the Participant’s Base
Salary was the highest within the last five (5) consecutive calendar years
ending with the calendar year in which occurs the Participant’s termination of
employment. If the Participant has fewer than three (3) averaging years for this
purpose, the actual number of years in which Base Pay is earned shall be used to
determine Final Average Salary.

        (m)        “Participant” means an employee of the Company or other
Employer who is employed in a key management position and who is initially
designated in this Plan, or subsequently in writing by the Committee, as a
Participant; provided, however, if a Participant transfers out of employment in
a key management position, but remains an employee, the Committee shall, in its
discretion, determine the extent to which Plan benefits shall continue to accrue
and/or vest following such transfer.

        (n)        “Spouse” means the surviving spouse of the Participant, as
such term is defined in the law of the State of residency of the Participant at
the applicable time.

        (o)        “Year of Credited Service” means twelve (12) full months of
employment with the Employer measured from a Participant’s initial coverage date
(as that term is described in Section 5).

        (p)        “Year of Vesting Service” means twelve (12) full months of
employment with the Employer measured from an employee’s most recent employment
date with the Employer. Unless otherwise determined by the Committee, service
for this purpose is limited to regular, full-time salaried employment by the
Company or other Employer, including periods of authorized leave of absence.

    3.       Eligibility for Participation and Entitlement to Accrued Benefit.

        (a)        The Committee is authorized to designate as Participants
those key management employees it determines should be awarded coverage by this
Plan. In addition, the Committee is authorized to increase the applicable
percentage set forth in the Participant’s Table, described in Section 5, for a
Participant who is promoted.

        (b)        Subject to subsection (c), a Participant shall be entitled to
the Participant’s vested Accrued Benefit upon the first to occur of:

          (i)        Normal retirement; defined as termination of employment
with the Employers and attainment of age sixty-five (65);


          (ii)        Early retirement; defined as termination of employment
with the Employers and attainment of age sixty-two (62), provided the
Participant has completed at least five (5) Years of Vesting Service; or


          (iii)        Deferred vested retirement; defined as any other
termination of employment with a vested interest in the Participant’s Accrued
Benefit.


-3-

--------------------------------------------------------------------------------

        (c)        Notwithstanding subsections (a) or (b) or any other Plan
provision, one hundred percent of a Participant’s unpaid Accrued Benefit shall
be forfeited and not eligible for payment if the Committee determines as of the
Participant’s termination of employment, or subsequently, that any of the
following has occurred:

          (i)        The Participant, in a willful and continuous manner, failed
to discharge the Participant’s duties and responsibilities as an employee after
having been given notice and an opportunity to cure; the Participant committed a
material act of dishonesty involving the Company; or the Participant was
convicted of a felony; and/or


          (ii)        The Participant materially violated any confidentiality
agreement or other covenant restricting actions detrimental to the Company as
set forth in written agreements entered into by the Company and the Participant.


    4.       Vesting. A Participant’s entitlement to his or her Accrued Benefit
hereunder vests and becomes nonforfeitable at the rate of twenty percent (20%)
per Year of Vesting Service. The Committee may apply a shorter vesting schedule
in the case of any Participant, should it choose to do so.

    5.       Amount of Accrued Benefit. Subject to other Plan provisions
limiting or reducing benefits, the amount of a Participant’s Accrued Benefit
shall be equal to the Participant’s Final Average Salary multiplied by the
applicable percentage, as determined by the Committee and set out in the
Participants’ Table, attached hereto and incorporated herein by this reference,
multiplied by a fraction determined as follows:

        (a)        If a Participant’s initial coverage date (determined by the
Committee and set out in the Participants’ Table) occurs on or before the
Participant’s forty-fifth (45th) birthday, the numerator of the fraction shall
be the Participant’s total number of Years of Credited Service as of the
Participant’s termination of employment or twenty (20) Years of Credited Service
(whichever is less) and the denominator shall be twenty (20) Years of Credited
Service.

        (b)        If a Participant’s initial coverage date (as described in
(a)) occurs after the Participant’s forty-fifth (45th) birthday, the numerator
of the fraction shall be the maximum number of Years of Credited Service that
could be completed between the Participant’s initial Plan coverage date and the
Participant’s sixty-fifth (65th) birthday or, if less, the Participant’s total
number of Years of Credited Service as of the Participant’s termination of
employment, and the denominator shall be the maximum number of Years of Credited
Service that could be completed between the Participant’s initial Plan coverage
date and the Participant’s sixty-fifth (65th) birthday.

    6.       Form and Commencement of Payments to a Participant.

        (a)        Form. A Participant’s Accrued Benefit shall be paid in the
form of a single annual payment for fifteen (15) consecutive calendar years.

-4-

--------------------------------------------------------------------------------

        (b)        Commencement. Payments shall commence on a Company payroll
date in January of the calendar year next following the calendar year in which
occurs the earlier of the Participant’s normal or early retirement dates.

        (c)       Reduction for Early Commencement. Any benefit payments
commencing before age sixty-five (65) shall be reduced to reflect the number of
years by which the benefit payment commencement date precedes the date on which
normal retirement benefits would commence, with the reduction being two percent
(2%) per year. There is no actuarial increase for commencement of payments after
the January following attainment of age sixty-five (65).

        (d)       Accelerated Distribution. The Committee may, in its
discretion, accelerate payment of the vested Accrued Benefit of a deferred
vested retiree at any time so that installment payments may commence in the
January following the Participant’s termination of employment or in any
subsequent January, reduced for early payment. Alternatively, the Committee may,
in its discretion, discount the installments that would normally (without
acceleration) be payable to a deferred vested retiree after reaching age
sixty-five (65), using the Applicable Interest Rate, to their present value and
make payment in full in a single lump sum payment to the deferred vested retiree
at any time before installment payments have begun.

        (e)       Death While In Pay Status. If a Participant who is receiving
installment payments of his or her Accrued Benefits dies before payment in full
is completed, any remaining payments shall be made to the Participant’s
Beneficiary.

    7.       Death Benefit.

        (a)        Amount. If a Participant who has a vested interest in his or
her Accrued Benefit dies before payment of the Participant’s vested Accrued
Benefit has commenced, the Beneficiary of the Participant shall be entitled to
receive a death benefit hereunder. The death benefit is equal to the deceased
Participant’s vested Accrued Benefit at the time of death.

        (b)       Form. The death benefit shall be paid in the form of a single
annual payment for fifteen (15) consecutive calendar years.

        (c)       Commencement.

          (i)        Upon the death of a Participant eligible for early or
normal retirement, death benefit payments shall commence on a payroll date in
January of the calendar year next following the calendar year in which the
Participant’s death occurs. Any payments commencing before the Participant would
have reached age sixty-five (65) shall be reduced to reflect the number of years
by which the benefit payment commencement date precedes the date on which normal
retirement benefits would have commenced to the Participant, with the reduction
being at the rate of two percent (2%) per year.


          (ii)        Upon the death of a Participant who is not eligible for
early or normal retirement at the time of death, the Committee shall discount
the installment payments that would otherwise be payable to the Participant, had
the Participant survived to age sixty-five (65), using the Applicable Interest
Rate, to their present value and make payment in full in a single lump sum
payment to the Beneficiary.


-5-

--------------------------------------------------------------------------------

    8.       Other Terminations of Employment. If employment terminates before
the Participant is vested in any Accrued Benefits, no benefits are payable
hereunder.

    9.       Committee Discretion. The Committee has discretion to interpret and
administer the terms of the Plan and to modify its rules and policies as in
effect from time to time. The Committee may adopt rules concerning distributions
including minimum amount requirements for installment payments. The Committee
may, in its discretion, pay either installment or lump sum death benefits to any
Beneficiary, notwithstanding Section 7(c). In the event installment payment
amounts fall below applicable minimum amounts, the amount due may be reduced to
its present value, using the Applicable Interest Rate, and paid out in a single
lump sum amount. The Committee’s interpretation and administration of the Plan
shall be final and binding on the Participants.

    10.       Effect of Change in Control Event.

        (a)        If a Change in Control Event is determined by the Committee
to have occurred while a Participant is actively employed by the Company or
another Employer, the Participant shall be immediately and fully vested in the
Participant’s Accrued Benefit determined as of the date of the Change of Control
Event.

        (b)        If a Change in Control Event is determined by the Committee
to have occurred while a Participant is actively employed by the Company or
another Employer, the Committee may, in its sole discretion, establish an
irrevocable grantor trust, to be entered into by the Company and the trustee
thereof, for the purpose of holding assets sufficient to fund some or all of the
liability or contingent liability of the Company to pay benefits hereunder to
the Participant. Funding of such irrevocable grantor trust shall be in the
discretion of the Board.

        (c)        If a Change in Control Event is determined by the Committee
to have occurred while the Participant is no longer actively employed by the
Company or other Employer and before any periodic payments being made hereunder
on behalf of a Participant are completed, the Company shall cash out, in single
lump sum payment amount, the present value of any remaining payments yet to be
made to or on behalf of the Participant. Present value in this situation shall
be determined as of the first day of the month following the month in which the
Change in Control Event occurred using the Applicable Interest Rate. If payments
on behalf of the Participant have not yet commenced as of the date of this
determination of present value, it shall be further assumed that payments would
have commenced on the later of such date of determination of present value or
the first day of the calendar year following the sixty-fifth (65th) birthday of
the Participant.

    11.       Deductions. Anything in the Plan notwithstanding, a Participant’s
Employer may deduct from any payment hereunder all amounts owed to the Company
or another Employer by the Participant for any reason and all taxes required by
law or governmental regulation to be deducted or withheld.

-6-

--------------------------------------------------------------------------------

    12.       Unfunded Plan. This Plan is unfunded and is maintained by the
Company primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees. The Company may
authorize creation of a trust or other arrangements to assist the Company in
meeting its obligations under the Plan. However, any liability to any person
with respect to the Plan shall be based solely upon contractual obligations
created pursuant to the Plan. Nothing contained in this Plan and no action taken
pursuant to its terms shall create or be construed to create a trust of any
kind, or a fiduciary relationship between the Company and the Participant, or
any other person. The right of the Participant to receive benefits hereunder
shall be an unsecured claim against the general assets of the Participant’s
Employer and neither the Participant nor any other person shall have any rights
in or against any amounts which may be earmarked by the Company in order to
implement this Plan or any other specific assets of the Company or other
Employers.

    13.       Named Fiduciary and Claims Procedure. The Committee is the named
fiduciary. The Plan is unfunded. Direct payment is the basis of payment of
benefits under the Plan. Claims shall be determined in accordance with the
following claims procedure:

        (a)        A claim for benefits shall be deemed filed when the Vice
President of Human Resources (or such other officer as is designated by the
Committee from time to time) (the “Administrator”) receives written notice from
either the person claiming a benefit (hereafter referred to as “claimant”), or
an Employer, that a Participant has either retired, died, or terminated the
Participant’s employment for any other reason. Upon receipt of this written
notice, the Administrator shall determine the benefits, if any, payable to the
claimant. The Administrator shall communicate in writing to the claimant the
benefits, if any, so determined within ninety (90) days after the date the
Administrator receives the written notice described above that a claim has been
filed. If special circumstances require, the 90-day period set forth in the
preceding sentence may be extended up to a period of ninety (90) additional
days, provided the Administrator furnishes the claimant a written notice, prior
to the expiration of the initial 90-day period, of the extension, specifying the
special circumstances requiring the extension and the date by which the
Administrator expects to determine the benefits payable, if any.

        (b)        If any claim for benefits is subject to a dispute or is
partially or wholly denied, the Administrator shall provide the claimant a
written notice setting forth in a manner calculated to be understood by the
claimant the specific reason(s) for the benefit determination made by the
Administrator; specific reference(s) to pertinent Plan provisions on which the
benefit determination is based; a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary; necessary information as to
the requirements for submitting the disputed claim for a review under subsection
(c) below; and a statement of the claimant’s right to bring a civil action under
ERISA Section 502(a) following an adverse benefit determination.

-7-

--------------------------------------------------------------------------------

        (c)        A claimant who, upon receipt of the written notice in (b)
above, desires a review of the benefit determination made by the Administrator
must file not later than sixty (60) days (subject to circumstantial extensions)
after such receipt a written request for a review of the benefit determination.
Such written request must be filed with the Administrator, who will forward it
to the Committee. The requested review shall be conducted by the Committee in
such a manner so as to provide the claimant a full and fair review of the
claimant’s claim and the initial determination. Upon receipt by the Committee of
a written request for such a review, the Committee shall advise the claimant in
writing that the claimant or the claimant’s duly authorized representative, may
review documents pertinent to the disputed claim and the claimant may submit
written issues and comments to the Committee for consideration during the
review.

        (d)        The Committee shall review the disputed claim and render a
decision not later than sixty (60) days following the receipt by the Committee
of the written request for a review, unless special circumstances require an
extension of the time for processing, in which case the decision shall be
rendered not later than one hundred twenty (120) days following such receipt. A
written notice of any such extension shall be furnished to the claimant prior to
the commencement of the extension.

        (e)        The Committee shall render its decision on review in writing
to the claimant within the applicable time period set forth in (d) above (but
not later than five (5) days after the determination is made) and shall include
specific reasons for the decision, written in a manner calculated to be
understood by the claimant, as well as references to the pertinent Plan
provisions on which the decision is based. Should the Committee fail to render
its decision within the applicable time period the claim shall be deemed to have
been denied.

        (f)        “Written notice” includes electronic notification meeting the
requirements of ERISA regulation 2520.104b-1(c)(1)(i), (iii), and (iv).

    14.           No Contract of Employment. The Plan is an expression of the
Company’s current policy with respect to Company executives who meet the
eligibility requirements set forth in the Plan. The Plan is not a contract of
employment, nor does it provide any Participant with a right to continue in the
employment of the Company or any Employer. No Participant, Beneficiary or other
person shall have any legal or other right to any benefit payments except in
accordance with the terms of the Plan, and then only while the Plan is in effect
and subject to the Company’s right to amend or terminate the Plan.

    15.           Amendment or Termination. There is no time limit on the
duration of the Plan. However, the Company, by action of the Compensation
Committee of the Board certified in writing by one member of that Committee or
by the Secretary or an Assistant Secretary of the Company, may at any time and
for any reason, amend or terminate the Plan.

    16.           Assignment. The right of a Participant or any other person to
the payment of benefits under this Plan shall not be assigned, transferred,
pledged or encumbered except as otherwise provided by law, and no rights or
benefits hereunder shall be subject to attachment or legal process for or
against a Participant or his or her Beneficiary.

-8-

--------------------------------------------------------------------------------

    17.           Effect on Retirement Plans. Any benefits accrued pursuant to
this Plan shall not be deemed compensation to the Participant for the purpose of
computing benefits under any qualified retirement plan or other benefit plan,
whether qualified or nonqualified, which may be maintained by an Employer.

    18.           Severability. If any of the provisions of the Plan shall be
held to be invalid, or shall be determined to be inconsistent with the purpose
of the Plan, the remainder of the Plan shall not be affected thereby.

    19.           Binding upon Successors. This Plan shall be binding upon and
inure to the benefit of the Company and its successors and assigns and the
Participants and their heirs, executors, administrators, and legal
representatives.

    20.           Governing Law. This Plan shall be construed in accordance with
and governed by the laws of the State of Delaware to the extent not preempted by
federal law.













-9-

--------------------------------------------------------------------------------


PARTICIPANTS’ TABLE

NAME

--------------------------------------------------------------------------------

INITIAL
COVERAGE
DATE

--------------------------------------------------------------------------------

DATE OF
65th BIRTHDAY

--------------------------------------------------------------------------------

APPLICABLE
PERCENTAGE

--------------------------------------------------------------------------------

Ivan R. Sabel January 1, 2004 March 2, 2010 90%

--------------------------------------------------------------------------------

Thomas F. Kirk January 1, 2004 September 27, 2010 85%

--------------------------------------------------------------------------------

Richmond L. Taylor January 1, 2004 June 30, 2013 80%

--------------------------------------------------------------------------------

George E. McHenry January 1, 2004 July 12, 2017 75%

--------------------------------------------------------------------------------

Ronald N. May January 1, 2004 October 6, 2011 65%

--------------------------------------------------------------------------------

Edward L. Mitzel January 1, 2004 January 29, 2024 65%

--------------------------------------------------------------------------------

Brian Wheeler January 1, 2004 November 8, 2025 65%

--------------------------------------------------------------------------------

Mike Murphy January 1, 2004 September 19, 2025 65%

--------------------------------------------------------------------------------













-10-